Case 1:20-cv-01589-JFB-CJB Document 75 Filed 03/16/21 Page 1 of 3 PageID #: 615




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                           )
ASTELLAS PHARMA INC., ASTELLAS             )
IRELAND CO., LTD. and ASTELLAS             )
PHARMA GLOBAL DEVELOPMENT,                 )
                                           )
INC.,                                      )
                                           )
              Plaintiff,                   )           C.A. No. 1:20-cv-01589-JFB
                                           )
              v.                           )
                                           )
                                           )
SANDOZ INC., ACTAVIS ELIZABETH             )
LC, ACTAVIS LLC, TEVA                      )
PHARMACEUTICALS USA, INC.,                 )
APOTEX INC., APOTEX CORP.,                 )
AUROBINDO PHARMA LTD.,                     )
AUROBINDO PHARMA USA, INC.,                )
AUROLIFE PHARMA LLC, SAWAI                 )
                                           )
PHARMACEUTICAL CO., LTD.,                  )
SAWAI USA, INC., PRINSTON                  )
PHARMACEUTICAL INC., ZHEJIANG              )
HUAHAI PHARMACEUTICAL CO.,                 )
LTD. HUAHAI US INC., SOLCO                 )
HEALTHCARE US, LLC, WINDLAS                )
HEALTHCARE, PVT. LTD., WINDLAS             )
                                           )
BIOTECH LTD. ZYDUS                         )
PHARMACEUTICALS (USA), INC.,               )
CADILA HEALTHCARE LTD. (d/b/a              )
ZYDUS CADILA), LUPIN LTD., and             )
LUPIN PHARMACEUTICALS, INC.,               )
                                           )
                                           )
              Defendants.                  )
                                           )

  DEFENDANTS PRINSTON PHARMACEUTICAL INC., SOLCO HEALTHCARE US,
    LLC, HUAHAI US INC. AND ZHEJANG HUAHAI PHARMACEUTICAL CO.’S
                          MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), Defendants Prinston Pharmaceutical

Inc., Solco Healthcare US, LLC, Huahai US Inc. and Zhejiang Huahai Pharmaceutical Co.

(collectively “Prinston”) moves to dismiss the Complaint (D.I. 1) for lack of subject matter
Case 1:20-cv-01589-JFB-CJB Document 75 Filed 03/16/21 Page 2 of 3 PageID #: 616




jurisdiction and failure to state a claim upon which relief can be granted as to Prinston. The

grounds for this motion are set forth more fully in Prinston’s opening brief submitted herewith.


Dated: March 16, 2021                STAMOULIS & WEINBLATT LLC

                                     /s/ Stamatios Stamoulis
                                     Stamatios Stamoulis (#4606)
                                     800 N. West Street, Third Floor
                                     Wilmington, DE 19801
                                     Telephone: (302) 999-1540
                                     Facsimile: (302) 762-1688
                                     stamoulis@swdelaw.com

                                     Shashank Upadhye
                                     Yixin Tang
                                     Brent Batzer
                                     Lindsay Eastman
                                     Upadhye Tang LLP
                                     135 S LaSalle Street, Suite 1930
                                     Chicago, IL 60603
                                     Telephone: (312) 327-3326
                                     shashank@ipfdalaw.com
                                     yixin@ipfdalaw.com
                                     brent@ipfdalaw.com
                                     lindsay@ifdalaw.com

                                     Attorney for Defendants
                                     Prinston Pharmaceutical Inc.,
                                     Solco Healthcare US, LLC, Huahai US Inc., and
                                     Zhejiang Huahai Pharmaceutical Co.
Case 1:20-cv-01589-JFB-CJB Document 75 Filed 03/16/21 Page 3 of 3 PageID #: 617




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2021, I electronically filed the above document with

the Clerk of Court using CM/ECF which will send electronic notification of such filing to all

registered counsel.



                                           /s/ Stamatios Stamoulis
                                           Stamatios Stamoulis
